Order insofar as appealed from unanimously affirmed with costs. Memorandum: Special Term properly denied defendant Root’s motion for summary judgment in this medical malpractice action to recover for second and third degree burns plaintiff’s decedent suffered during surgery to remove blockage in an artery in his leg. Plaintiff established that defendant Root, an anesthesiologist, was present throughout the surgery. Plaintiff’s expert opined that the burns appeared to be similar to classical thermal burns caused by contact with hot materials or objects. This evidence is sufficient to establish a prima facie case of defendant Root’s negligence on the basis of a permissible inference under the doctrine of res ipsa loquitur *956(see, Mack v Hall Hosp., 121 AD2d 431, 432-433; Fogal v Genesee Hosp., 41 AD2d 468, 474-477; Gorka v Highland Hosp., 132 Misc 2d 783, 787-788; cf., Pipers v Rosenow, 39 AD2d 240, 242-245). (Appeal from order of Supreme Court, Monroe County, Galloway, J.—summary judgment.) Present—Dillon, P. J., Doerr, Green, Pine and Davis, JJ.